Order and judgment (one paper), Supreme Court, New York County (Debra A. James, J.), entered November 1, 2007, which, to the extent appealed from as limited by the brief, granted summary judgment to defendant Nevada Towers Associates (Nevada) on its claims for defense and indemnification against defendant Ray Bari Pizza West 69th Street, doing business as Ray Bari Pizza (Ray Bari), unanimously affirmed, without costs.
Given that the parties are sophisticated commercial entities and that Ray Bari was obligated under the lease to procure insurance, the lease indemnification provision does not violate General Obligations Law § 5-321 (Great N. Ins. Co. v Interior Constr. Corp., 7 NY3d 412, 419 [2006]; Rubin v Port Auth. of N.Y. & N.J., 49 AD3d 422 [2008]). We have considered appellant’s remaining arguments and find them unavailing. Concur— Tom, J.P., Mazzarelli, Andrias and Williams, JJ.